Case 8:19-cv-02983-MSS-TGW Document 71 Filed 06/17/21 Page 1 of 3 PageID 610



                IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


RONALD LECH II, as Personal
Representative of The Estate of
RONALD LECH III, on behalf of himself
and all others similarly situated

            Plaintiffs,
                                                Case No.: 8:19-cv-2983-T-35TGW
v.

STATE FARM LIFE INSURANCE
COMPANY,

           Defendant.
___________________________________/

        NOTICE OF FILING OPPOSITION TO MOTION TO TRANSFER

      Pursuant to Local Rule 1.07(a)(2)(B), Defendant State Farm Life Insurance

Company, defendant in the related action, Toms v. State Farm Life Insurance

Company, Case No. 8:21-cv-00736- KKM-JSS (“Toms”), in the United States

District Court, Middle District of Florida, Tampa Division, pending before the

Honorable Judge Kathryn Kimball Mizelle, hereby gives notice of filing Defendant

State Farm Life Insurance Company’s Opposition to Motion to Relate and Transfer

(“Opposition to Motion to Transfer”), wherein State Farm opposes the motion to

have the Toms matter transferred to this Court pursuant to the Local Rule. As

contemplated by Local Rule 1.07(a)(2)(B), attached hereto as Exhibit 1 is a copy

of the Opposition to Motion to Transfer filed in Toms.
Case 8:19-cv-02983-MSS-TGW Document 71 Filed 06/17/21 Page 2 of 3 PageID 611



 Date: June 17, 2021                Respectfully submitted,

                                    s/John W. Weihmuller, Esq.
                                    John W. Weihmuller, Esq.
                                    Florida Bar No. 0442577
                                    Brian D. Webb, Esq.
                                    Florida Bar No. 0073989
                                    Butler Weihmuller Katz Craig LLP
                                    400 N. Ashley Drive, Suite 2300
                                    Tampa, FL 33602-4327
                                    Telephone: (813) 281-1900
                                    Facsimile: (813) 281-0900
                                    Email: jweihmuller@butler.legal
                                    Email: bwebb@butler.legal

                                    Jeremy A. Root, Esq. (pro hac vice)
                                    Stinson LLP
                                    230 W. McCarty Street
                                    Jefferson City, MO 65101
                                    Telephone: (573) 636-6263
                                    Facsimile: (573) 636-6231
                                    Email: jeremy.root@stinson.com

                                    Todd A. Noteboom, Esq. (pro hac vice)
                                    Stinson LLP
                                    50 S. Sixth Street Unit 2600
                                    Minneapolis, MN 55402
                                    Telephone: (612) 335-1500
                                    Facsimile: (612) 335-1657
                                    Email: todd.noteboom@stinson.com

                                    Cari K. Dawson (pro hac vice)
                                    Tiffany L. Powers (pro hac vice)
                                    Alston & Bird LLP
                                    One Atlantic Center
                                    1201 West Peachtree Street, Suite 4900
                                    Atlanta, GA 30309-3424
                                    Telephone: (404) 881-7000
                                    Facsimile: (404) 881-7777
                                    Email: Cari.Dawson@alston.com
                                    Email: Tiffany.Powers@alston.com
                                    Attorneys for Defendant
                                    State Farm Life Insurance Company
Case 8:19-cv-02983-MSS-TGW Document 71 Filed 06/17/21 Page 3 of 3 PageID 612



                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was served by electronic

notification generated by CM/ECF system on June 17, 2021, on all counsel or parties

of record.

                                             s/John W. Weihmuller, Esq.
                                             JOHN W. WEIHMULLER, ESQ.
